Citation Nr: 0412303	
Decision Date: 05/11/04    Archive Date: 05/19/04

DOCKET NO.  96-48 183	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.  

2.  Entitlement to service connection for a low back 
disability, as secondary to service-connected postoperative 
residuals of a left quadriceps injury with chondromalacia.  

3.  Entitlement to an increased rating for postoperative 
residuals of a left quadriceps injury with chondromalacia, 
currently evaluation as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1977 to 
February 1985.

These matters come before the Board of Veterans' Appeals 
(Board) initially on appeal from an October 1992 and May 1994 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  The October 
1992 rating decision denied an increased rating for the 
veteran's service-connected postoperative residuals of a left 
thigh injury with chondromalacia and denied reopening the 
claim for service connection for a low back disability.  The 
May 1994 rating decision, in pertinent part, denied service 
connection for a low back disability as secondary to the 
veteran's service-connected postoperative residuals of a left 
thigh injury with chondromalacia.  

These matters were previously before the Board in March 1998, 
at which time the Board remanded the matters to the RO for 
additional development.  After accomplishing the requested 
development, to the extent possible, the RO continued the 
denial of the claims; hence, they have been returned to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  A February 1988 Board decision denied service connection 
for a low back disability.  The veteran did not initiate an 
appeal of the decision.  

2.  Additional evidence associated with the claims file since 
February 1988 Board decision was not previously considered, 
is not cumulative or duplicative, and is so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for a low back disability.  

3.  A low back disability, to include degenerative disc 
disease of the lumbar spine, was not manifested during 
service or for many years later.

4.  The veteran's low back disability, diagnosed as 
degenerative disc disease of the lumbar, is aggravated by his 
service-connected residuals of a left quadriceps injury.

5.  The veteran's postoperative residuals of left thigh 
injury with chondromalacia are currently manifested limited 
and painful motion of left knee joint, which could presumably 
result in additional functional impairment during periods of 
painful flare-ups.


CONCLUSIONS OF LAW

1.  The February 1988 Board decision that denied service 
connection for a low back condition is final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100 (2003).  

2.  The evidence received since the February 1988 Board 
decision is new and material, and the claim of entitlement to 
service connection for a low back disability is reopened.  
38 U.S.C.A. §§ 5108, (West 2002); 38 C.F.R. §§  3.104, 
3.156(a), (2003).  

3.  A low back disability, to include degenerative disc 
disease of the lumbar spine, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1311, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).

4.  A low back disability, diagnosed as degenerative disc 
disease of the lumbar spine, is proximately due to or the 
results of a service-connected disease or injury.  
38 U.S.C.A. § 1311, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439 (1995).

5.  The criteria for a 20 percent disability rating for 
postoperative residuals of a left quadriceps injury with 
chondromalacia are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 
4.71, 4.73, Diagnostic Codes 5260, 5261, 5257, 5314 (1997 & 
2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Among other things, this law redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that was not well 
grounded.  

This liberalizing law is applicable to this claim because it 
is currently pending before VA.  See Bernklau v. Principi, 
291 F.3d 795, 806 (Fed. Cir. 2002).  The Act and its 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)).  As 
explained below, the Board finds that all relevant evidence 
has been obtained with regard to the veteran's claims and 
that the requirements of the VCAA have been satisfied. 

As it pertains to the duties to notify under the VCAA, by way 
of the October 1992 and May 1994 rating decisions and the 
January 1993 and May 1994 Statement of the Case, and numerous 
supplemental statement of the case issued thereafter, the RO 
advised the veteran and his representative of the basic laws 
and regulations governing his claims and the bases for the 
denial of the claims.  Moreover, the Board finds that they 
have been given notice of the information and evidence needed 
to substantiate the claims, and, as evidenced by various 
letters soliciting information and/or evidence (see, e.g., RO 
letters of April 1998, October 2002 and June 2003) and have 
been afforded opportunities to submit such information and 
evidence.  

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Id. at 422.  

In the present case, in an April 1998 letter, the veteran was 
asked to identify and submit evidence pertinent to his 
claims.  In a June 1998 letter, the RO advised the veteran 
that it had requested identified private treatment records 
but that it was his ultimate responsibility to ensure that 
the records were sent to VA.  

In an October 2002 letter, pursuant to the VCAA, the RO 
advised the veteran of the types of evidence that he needed 
to send to VA in order to substantiate the claims, as well as 
the types of evidence VA would assist in obtaining.  In 
addition, the veteran was informed of his responsibility to 
identify, or to submit evidence directly to VA.  Furthermore, 
the RO specifically requested that the veteran provide it 
with or identify any other additional evidence that could 
help substantiate his claims, including complete 
authorizations to obtain VA and private medical evidence.  
Finally, in a June 2003 letter, the veteran was advised to 
submit any other evidence, not previously considered by the 
RO in connection with his claims.  

For the above reasons, the Board finds that the above 
referenced notices substantially complied with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence); Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
and, Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(preadjudicatory VCAA notice and the content of the notice 
requirement). 

Also, as to the VCAA notice requirement, the Veterans 
Benefits Act of 2003, P.L. 108-183, § 701, 117 Stat. 2651 
(Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103) authorizes the Secretary of VA to make a decision on a 
claim before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit that invalidated a regulatory 
provision, implementing the VCAA, that required a response to 
VCAA in less than the statutory one-year period.  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, 7008, 7009, 7 010 (Fed. Cir. Sept. 22, 2003).  For 
these reasons, no further procedural development is required 
to comply with the duty to notify under the VCAA. 

The Board also finds that all necessary development has been 
accomplished.  The veteran has identified various private 
medical treatment providers.  Those records were supplied by 
the veteran or subsequently obtained by the RO.  The RO 
obtained records from the Social Security Administration.  
Additionally, the veteran was afforded VA examinations in 
March 1994, May 1998, January 2003 and December 2003 in 
connection with his claims.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that 
has not been obtained.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  New and Material Evidence

The Board notes that service connection for a low back 
disability was denied by a Board decision in February 1988.  
The veteran did not initiate an appeal.  As such, the Board 
decision is final.  38 U.S.C.A. § 7104 (West 2002).  In 
October 1991, the veteran filed a claim to reopen the claim 
for service connection for a low back disability.  In 
September 1992, the veteran claimed, alternatively, that his 
low back disability was aggravated by his service-connected 
postoperative residuals of a left thigh injury.  

Evidence before the Board in February 1988 included the 
veteran's service medical records and a May 1985 report of VA 
examination.  

The veteran's service medical records reflect that he was 
seen for medical treatment in June 1978.  He reported that he 
did some heavy lifting and strained his low back.  The 
impression was a lumbar muscle strain.  In February 1979, he 
was seen again with complaints of low back pain after having 
lifted a heavy drawer.  His flexion was limited to 50 degrees 
but with no other loss of motion.  A neurological examination 
was normal.  The diagnosis was a muscle spasm.  In September 
1982, the veteran sustained injury to his left rectus femoris 
muscle of the left anterior thigh.  Service medical records 
contain no further complaints or findings of a low back 
condition.  A clinical evaluation of the spine during a 
December 1984 separation examination was normal.  

The May 1985 VA examination did not yield any pertinent 
complaints or findings of a low back condition.  

Pertinent law and regulation provides that if new and 
material evidence has been presented or secured with respect 
to a claim that has been disallowed, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes that the regulations implementing the VCAA includes a 
revision of 38 C.F.R. § 3.156(a).  However, the revised 
version of 38 C.F.R. § 3.156(a) is only applicable to claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).  Hence, the Board will apply the 
version of 3.156(a) in effect at the time of the veteran's 
claims in July 2001 (culminating in the current appeal); that 
version appears in the 2001 edition of Title 38 of the Code 
of Federal Regulations.].

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  If the evidence is 
determined to be both new and material, VA reopens the claim 
and evaluates the merits after ensuring that the duty to 
assist has been fulfilled.  38 C.F.R. § 3.156.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992). 

Since the February 1988 Board decision the veteran has 
submitted numerous private medical treatment records, copies 
of service medical records and statements in support of his 
claim.  The RO has received Social Security Administration 
records and reports of VA examinations held in March 1994, 
May 1998, January 2003 and December 2003.  

A November 1991 letter from Tim Smith, M.D. indicated that an 
August 1990 M.R.I. showed degenerative disc disease in the 
lower lumbar spine.  Upon review of the veteran's service 
medical records, the examiner opined that degenerative disc 
disease was present for "some time".  Additionally, the 
examiner opined that he was not certain that service injuries 
caused the veteran's current condition; it was, however, a 
possibility.  

An August 1982 letter from James M. Talkington, M.D., 
indicated that the veteran had chondromalacia patellae 
affecting both knees that caused limping.  The limping, he 
opined, exacerbated a pre-existing back condition.  

A March 1994 VA examination noted that the low back did not 
reveal any spasm but there was slight tenderness of the 
midline and the paraspinal areas.  His gait appeared to be 
limping with him favoring his lower extremity.  

A June 1994 letter from James M. Talkington, M.D. repeated 
his previous opinion that the veteran's bilateral knee 
condition tended to aggravate his back problems.  

Social Security Administration records reflect that the 
veteran is under a disability since May 6, 1994 for 
degenerative disc disease and bilateral chondromalacia 
patellae of the knees.  

The veteran was afforded a VA examination in May 1998.  
Therein, the veteran complained of chronic low back pain.  He 
said that sitting or standing in certain positions aggravated 
the pain.  He used a cane to walk.  A physical examination 
showed a mild limp on the left.  He had 65 degrees of flexion 
of the lower back and 20 degrees of extension with complaints 
of pain on motion.  The veteran complained of low back pain 
during testing of the left knee.  After a review of the 
veteran's claims file, the examiner opined that the low back 
disability, diagnosed as a lumbar strain with degenerative 
changes, was not caused by the left leg disability.  He 
further opined that the left leg disability, however, did 
aggravate a pre-existing low back condition.  The examiner 
characterized the degree of aggravation as "slight to 
moderate".  

During a January 2003 VA examination, the veteran complained 
of daily chronic low back pain.  The pain was aggravated by 
sitting too long, walking or laborious-type activities.  He 
used a cane to ambulate.  Following a physical examination, 
he was diagnosed with chronic low back pain with underlying 
degenerative disc disease.  After review of the veteran's 
charts and service medical records, the examiner opined that 
there could be moderate to moderately severe aggravation of 
his lumbar spine condition due to his underlying knee 
condition.  

Finally, the veteran was afforded a VA examination in 
December 2003; however, such was limited to examination of 
the veteran's service-connected left thigh and knee 
disability.  

Initially, the Board finds that the evidence of record 
supports reopening of the finally denied claim for service 
connection for a low back disability.  In this regard, the 
Board notes that at the time of the February 1988 Board 
decision, there was no medical evidence of record linking a 
current low back condition to an incident in service.  The 
evidence added to the record, in particular, the November 
1991 letter from Tim Smith, M.D. indicates a possibility that 
the veteran's current low back condition is due to service.  
As such, and presuming the credibility of such evidence for 
purposes or reopening, the claim is reopened.  

III.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  If a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).  Service 
connection may also be warranted for any disease diagnosed 
after service when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or results from a service-connected disease or injury.  38 
C.F.R. 3.310(a) (2003).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. 3.310(a); Allen v. 
Brown, 7 Vet.App. 439 (1995) (en banc), reconciling, Leopoldo 
v. Brown, 4 Vet.App. 216 (1993), and Tobin v. Derwinski, 2 
Vet.App. 34 (1991).  Specifically, when aggravation of a 
disease or injury for which service connection has been 
granted is proximately due to or results from a service-
connected disease or injury, the veteran shall be compensated 
for the degree of disability, and no more, over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. at 448.

In considering first the claim of service connection on a 
primary basis, the Board observes that while the service 
medical records show two treatments for a low back condition, 
they do not show that a low back strain or low back spasms 
resulted in a chronic condition during service or within a 
year following service.  Moreover, the Board finds that Dr. 
Smith's opinion, that the low back condition could possibly 
be due to an earlier low back injury, does not constitute 
probative medical evidence and makes the opinion of the 
examiner too speculative in nature.  See Bostain v. West, 11 
Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (medical opinion expressed in terms of "may" 
also implies "may or may not" and is too speculative to 
establish medical nexus). See also Warren v. Brown, 6 Vet. 
App. 4, 6 (1993) (doctor's statement framed in terms such as 
"could have been" is not probative).  As such, Dr. Smith's 
opinion is of limited probative weight and is insufficient to 
establish service connection dating from service.  
Accordingly, the Board determines that a low back disability, 
including degenerative disc disease, was not incurred in or 
aggravated by service.

Turning next to the claim for service connection on a 
secondary basis, the Board notes that service connection is 
in effective for postoperative residuals of left quadriceps 
injury with chondromalacia.  The record evidence indicates a 
diagnosis of lumbar strain with degenerative changes in May 
1998, and a current diagnosis of chronic low back pain with 
degenerative disc disease in January 2003.  In this regard,  
the Board observes that the weight of the probative evidence 
indicates that the veteran's service-connected disability of 
the left thigh and knee aggravates his current low back 
disability.  As aptly noted by the record, numerous private 
and VA examiners, cited to above, have opined that the left 
knee disability aggravates the low back.  Thus, the probative 
and competent evidence strongly indicates that the service-
connected left knee disability aggravates the veteran's pre-
existing low back condition.  Allen v. Brown, supra.  
Accordingly, with the resolution of all reasonable doubt in 
favor of the veteran, the Board determines that secondary 
service connection for a low back disability, identified as 
degenerative disc disease of the lumbar spine, is warranted.  


IV.  Residuals Of A Left Quadriceps Injury with 
Chondromalacia

A.  Background

The veteran contends that his residuals of a left quadriceps 
injury with chondromalacia are more disabling than the 
current 10 percent rating assigned indicates.  The veteran's 
claim has been pending since October 1991.  

The veteran's service medical records reflect that on May 14, 
1982, the blade of a trencher machine fell on his left 
anterior thigh rupturing the quadriceps muscle at the mid-
thigh level.  He was hospitalized at Barksdale Air Force Base 
for approximately one week.  In September 1982, he underwent 
a surgical repair of the left rectus femoris muscle of the 
left anterior thigh.  He was hospitalized for a little over 
one week.  A VA examiner in April 1985 noted that the muscle 
injury was causing abnormal tracking of the left patella 
resulting in early chondromalacia of the knee.  

An initial rating action of July 1986 granted service 
connection and assigned a 10 percent evaluation for 
postoperative residuals, left quadriceps injury with 
chondromalacia.  

A private examiner in August 1992 noted that the veteran had 
chondromalacia patellae that caused intermittent pain and 
limping.  The examiner opined that the knee condition was not 
likely to improve.  

During a March 1994 VA examination, the veteran complained of 
pain, tingling and burning at the left thigh.  Upon 
examination, the left thigh showed a 14-centimeter s-shaped 
scar.  There was a muscle bulge above the scar when the 
veteran moved or extended his knee against resistance.  There 
was no tenderness.  He had a limping gait and appeared to be 
favoring his lower extremity.  The knee produced range of 
motion from 0 to135 degrees.  There was no obvious objective 
pain on motion.  

During a May 1998 VA examination, the veteran described 
chronic knee pain.  There was "pressure" but no swelling of 
the knee.  Prolonged periods of weight bearing bothered the 
knee.  He was, reportedly, unable to squat and that the knee 
gave way when going up stairs or steps.  Upon physical 
examination, the veteran showed a mild limp on the left.  He 
had a surgical scar secondary to the service rectus femoris 
repair.  There was mild tenderness to palpation over the 
surgical site.  The left knee had passive range of motion 
from 0 to 140 degrees, accompanied by complaints of back and 
knee pain.  He could squat only half way down and arise with 
complaints of pain.  He had 5/5 strength in the musculature 
of the left leg.  There was no ligamentous instability 
demonstrated.  The examiner commented that he found no 
evidence of recurrent subluxation or lateral instability of 
the left knee.  

The examiner saw no evidence of weakened movement, loss of 
strength or atrophy.  There was pain during range of motion 
testing.  The examiner noted that pain during flare-ups could 
limit functional ability, although he was unable to express 
an opinion in terms of additional degrees of lost motion.  

A January 2003 VA examination primarily addressed the 
veteran's low back condition pertinent medical findings with 
respect to the left knee.  

Finally, during a December 2003 VA examination, the left knee 
produced range of motion from 0 to 130 degrees.  There was no 
lateral instability, subluxation or bony abnormalities.  
There was diffuse tenderness at the base of the patella.  
There was some crepitus under the patella with flexion and 
extension of the knee.  McMurry and Lachman's signs were 
negative.  The examiner noted that the left knee disability 
was increasing in severity and opined that it had some impact 
on the veteran's occupation in daily activities and could 
limit his mobility to a significant degree.  He noted that 
the condition could go through periods of painful flare-up, 
that could affect his coordination, strength, and range of 
motion.  

B.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidence by visible behavior during motion.  
Many factors are to be considered in evaluation of 
disabilities of the musculoskeletal system and these include 
pain, weakness, limitation of motion, and atrophy.  Painful 
motion with the joint or periarticular pathology, which 
produces disability, warrants the minimum compensation.  
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's residuals of a left quadriceps injury with 
chondromalacia are currently rated as 10 percent disabling 
pursuant to Diagnostic Codes 5314-5257.  (A hyphenated code 
is used when a rating under one diagnostic code requires use 
of an additional diagnostic code to identify the basis for 
the evaluations assigned.  See, e.g., 38 C.F.R. § 4.27 
(2003)).  Diagnostic Code 5314 pertains to muscle injuries.  
38 C.F.R. § 4.73.  Diagnostic Code 5257 pertains to 
instability and subluxation of the knee.  38 C.F.R. § 4.71a.

The Board notes that the criteria for rating muscle 
disabilities were revised effective July 3, 1997.  The new 
criteria, however, are not applicable prior to the effective 
date of revision.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  

VA ascertained the severity of the veteran's left quadriceps 
injury pursuant to Diagnostic Code 5314, which provides 
ratings for disability of muscle group XIV.  This muscle 
group is described as follows:  Function: Extension of knee  
(2, 3, 4, 5); simultaneous flexion of hip and flexion of knee  
(1); tension of fascia lata and iliotibial (Maissiat's) band, 
acting with XVII (1) in postural support of body (6); acting 
with hamstrings in synchronizing hip and knee (1, 2).   
Anterior thigh group: (1) Sartorius; (2) rectus femoris; (3) 
vastus externus; (4) vastus intermedius; (5) vastus internus;  
(6) tensor vaginae femoris.  Muscle disability under this 
provision is evaluated as follows:  slight (0 percent); 
moderate (10 percent); moderately severe (30 percent); and 
severe (40 percent).  38 C.F.R. § 4.73, Diagnostic Code 5314  
(effective before and after July 3, 1997).

Under the criteria in effect prior to July 3, 1997, in rating 
disability from injuries of the musculoskeletal system, 
attention was to be given first to the deeper structures 
injured, bones, joints, and nerves.  A compound comminuted 
fracture, for example, with muscle damage from the missile, 
establishes severe muscle injury, and there may be additional 
disability from malunion of bone, ankylosis, etc.  The 
location of foreign bodies may establish the extent of 
penetration and consequent damage.  It may not be too readily 
assumed that only one muscle, or group of muscles is damaged.  
A through and through injury, with muscle damage, is always 
at least a moderate injury, for each group of muscles 
damaged.  This section is to be taken as establishing 
entitlement to rating of severe grade when there is history 
of compound comminuted fracture and definite muscle or tendon 
damage from the missile.  There are locations, as in the 
wrist or over the tibia, where muscle damage might be minimal 
or damage to tendons repaired by suture, and in such cases 
requirements for severe ratings are not necessarily met.   38 
C.F.R. § 4.72 (1997) (removed effective July 3 1997).  

Effective July 3, 1997, muscle disabilities are evaluated 
pursuant to 38 C.F.R. § 4.56 as follows:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.

(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.

(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles--(i) Type of injury.  Simple 
wound of muscle without debridement or infection.  (ii) 
History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles-- (i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  

(3) Moderately severe disability of muscles-- (i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.   
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  

(4) Severe disability of muscles-- (i) Type of injury.   
Through and through or deep penetrating wound due to high- 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  (iii) 
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.   
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.   
If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  

Pursuant to Diagnostic Code 5257, a 10 percent disability 
evaluation is warranted for slight recurrent subluxation or 
lateral instability of the knee, a 20 percent disability 
evaluation is warranted for moderate recurrent subluxation or 
lateral instability of the knee and a 30 percent disability 
evaluation is warranted for severe recurrent subluxation or 
lateral instability of the knee.  

Additionally, extension of the leg limited to 10 degrees or 
flexion of the leg limited to 45 degrees warrants a 10 
percent rating; and extension of the leg limited to 15 
degrees or flexion of the leg limited to 30 degrees warrants 
a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Codes 
5260-5261.  

In this case, the veteran's service medical records reflect 
that he sustained a deep muscular wound to his left 
quadriceps, for which the veteran underwent surgical repair 
of the left rectus femoris muscle of the left anterior thigh.  
Currently, the muscle injury does not result in subjective 
complaints or, other than findings of a 14 centimeter 
surgical scar, objective, clinical findings.  Rather, the 
veteran's complaints focus on his left knee condition.  The 
Board notes that the left quadriceps injury did not result in 
a through and through injury, nor were there retained foreign 
bodies.  Objectively, the recent VA examination showed 5/5 
muscle strength and no findings of atrophy of the muscles.  
Thus, an increased rating in excess of 10 percent pursuant to 
Diagnostic Code 5314 is not warranted.

In a similar manner, as there is no evidence that the history 
of the veteran's left leg disability, nor the current 
clinical findings presented, show that the veteran has 
lateral instability or recurrent subluxation of the left 
knee, an increased rating in excess of 10 percent pursuant to 
Diagnostic Code 5257 is not warranted.

That notwithstanding, the history of the injury clearly 
reflects that the original muscle injury led to development 
of chondromalacia of the left knee.  The current evidence of 
record reflects that the veteran's left knee disability is 
worsening.  Subjectively, the veteran has complained of 
chronic pain in the knee that affects his ability to climb 
stairs or walk or stand for prolonged periods.  In this 
context, the VA examiner noted in 2003 that the left knee 
impacted the veteran's daily activities and limited his 
mobility to a certain degree.  The evidence further showed 
that pain and flare-ups could further limit range of motion 
and affect his coordination and strength.  And while painful 
motion of the veteran's left knee warrants the minimum 
compensable evaluation under 38 C.F.R. § 4.59 (as 
contemplated by applicable diagnostic codes), the Board finds 
that given the chronic nature of the veteran's pain due to 
chondromalacia, and objective findings of increasingly 
painful and limited motion during flare-ups (which could, 
presumably, account for additional functional loss), there is 
a reasonable basis to conclude that the veteran's disability 
picture more nearly approximates limitation of motion of the 
left knee at the 20 percent rate pursuant to the criteria of 
Diagnostic Code 5260.  See 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 
4.45; Spurgeon v. Brown, 10 Vet. App. 194 (1997); DeLuca v. 
Brown, supra.  See also Butts v. Brown, 5 Vet. App. 532, 539 
(1993) (The Board's selection of a diagnostic code may not be 
set aside as "arbitrary, capricious, an abuse of discretion, 
or otherwise not in accordance with the law," if relevant 
data is examined and a reasonable basis exist for its 
selection).

In reaching this determination, the Board notes that it 
considered disability ratings above 20 percent disabling for 
the veteran's service-connected left leg disability under 
each of the "limitation of motion" Diagnostic Codes listed 
above.  However, the Board finds that the veteran is not 
entitled to an evaluation higher than 20 percent disabling 
under these codes.  The veteran is not entitled to an 
evaluation under Diagnostic Code 5261 because the evidence 
does not demonstrate that his left knee extension was 
limited.  See 38 C.F.R. § 4.71, Plate II (2003).  The veteran 
is also not entitled to an evaluation higher than 20 percent 
disabling under Diagnostic Code 5260 because the objective 
evidence does not demonstrate that the veteran's left knee 
flexion was limited to either 30 degrees or less, or that he 
exhibited functional loss due pain where motion is impeded at 
30 degrees or less.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1991) (functional loss due to pain is to be 
rated at the same level as the functional loss where motion 
is impeded).

As discussed above, the VA examiners in 1998 and 2003 did 
objectively confirm that the veteran's functional ability 
(i.e., range of motion, strength and coordination) would be 
further limited during periods of painful flare-up or on 
increased use of the left knee.  In any event, however, they 
were unable to objectively measure the degree of limited 
motion due these flare-ups.  Affording the veteran the 
benefit of the doubt, and taking into consideration 38 C.F.R. 
§§ 4.40, 4.45 and the DeLuca factors set forth above, as well 
as any current range of motion measurements, the Board 
determined that the disability picture associated with the 
service-connected left leg disability is most appropriately 
evaluated at the 20 percent rate pursuant to Diagnostic Code 
5260, based on limited flexion of the left leg.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 4.3, 4.7, 4.21.

The Board has considered assigning a separate evaluation for 
the veteran's surgical scar.  However, the credible evidence 
of record does not show that the surgical scar is painful 
upon objective demonstration, ulcerated, unstable, or results 
in limitation of motion of the affected parts, or the area of 
the scar exceeds 39 square centimeters.  Accordingly, a 
separate, compensable evaluation for the surgical scar of the 
left thigh is not warranted.  

Finally, the Board finds that the veteran's service-connected 
disability has never presented such an exceptional or unusual 
disability picture, characterized by such factors as frequent 
periods of hospitalization or marked interference with work, 
to warrant referral of the case to the Director of the 
Compensation and Pension Service for the consideration of an 
extra-schedular rating for any period of time since the 
veteran filed his claim for an increased evaluation.  38 
C.F.R. § 3.321(b).  The veteran has sought treatment for the 
knee on several occasions, but has not been hospitalized for 
that disability since his surgical repair in service.  While 
the veterans does have episodes of flare-ups of pain in the 
left knee, the record does not reflect evidence of 
interference with his employment to a degree greater than 
contemplated by the regular schedular standards, which are 
based on the average impairment of employment.  Therefore, in 
the absence of such factors, the Board determines that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to section 3.321(b)(1) are not met.


ORDER

Service connection for a low back disability, diagnosed as 
degenerative disc disease of the lumbar spine, as secondary 
to service-connected residuals of a left quadriceps injury, 
is granted.

A 20 disability rating for residuals of a left quadriceps 
injury with chondromalacia is granted, subject to laws and 
regulations governing the payment of monetary benefits.



	                        
____________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



